internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plr-166936-02 date date legend fund a fund b fund c trust a state a accountant advisor date date date date date date date plr-166936-02 dear this is in reply to a letter dated date requesting a ruling on behalf of fund a fund b and fund c individually a fund you have requested a ruling that each fund be granted an extension of time under sec_301 of the procedure and administration regulations to make an election under sec_855 of the internal_revenue_code for fund’s tax_year ended date facts trust a is organized as a state a business_trust trust a is registered as a management company under the investment_company act of u s c sec_80a-1 et seq as amended the act and was so registered at all times during the tax_year ended date each of fund a and fund b is a series of trust a and is a fund as defined in sec_851 fund c is a single-series state a business_trust fund c is registered as a management company under the act and was so registered at all times during the tax_year ended date each fund has elected to be taxed as a regulated_investment_company ric under subchapter_m part i of chapter of the code each fund uses an accrual_method of accounting and has a taxable_year ending date advisor serves as each fund’s investment_advisor and administrator and is responsible for filing each fund’s federal_income_tax return advisor is also responsible for filing the returns for ten other mutual funds on date advisor timely filed on behalf of each fund a form_7004 application_for automatic_extension of time to file a corporation income_tax return for fund’s tax_year ended date the due_date with extensions for filing each fund’s return for that tax_year was date accountant prepared the return for each fund for that tax_year and sent them to advisor in date advisor’s employee in charge of filing each fund’s return employee placed them in his desk drawer employee planned to file them with the service before date however employee had a serious medical emergency several weeks before date and did not return to work until two months after date during employee’s absence his duties were split among three other advisor employees they all were under the impression that employee had filed each fund’s return especially because the returns for other mutual funds with later due dates had already been filed on date while the treasurer of the funds treasurer was reviewing the draft annual report for fund c treasurer asked employee for fund c’s tax file at that point treasurer discovered that fund c’s return was still in the tax file and had not been filed an examination at that time of the tax files for fund a and fund b disclosed that their returns likewise still were in their respective tax files and had not been filed two days later on date each fund filed its return in which it made an election under sec_855 plr-166936-02 each fund represents that it declared the dividends it intended to be subject_to the sec_855 election prior to date each fund represents that it paid such dividends in the 12-month_period following date and not later than the date of the first regular dividend payment made after the declaration law and analysis sec_855 provides in part that if a ric declares a dividend prior to the time prescribed by law for the filing of its return for a tax_year including the period of any extension of time granted for filing such return and distributes the amount of the dividend to shareholders in the 12-month_period following the close of such tax_year and not later than the date of the first regular dividend payment made after the declaration the amount so declared and distributed shall to the extent the ric elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such tax_year except as provided otherwise by sec_855 sec_1_855-1 of the income_tax regulations provides that a sec_855 election must be made in the return filed by the ric for the tax_year the election should be made by the ric by treating the dividend or portion thereof to which such election applies as a dividend paid during the tax_year in computing its investment_company_taxable_income or if the dividend or portion thereof to which such election applies is to be designated by the ric as a capital_gain dividend in computing the amount of capital_gain dividends_paid during such tax_year sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money plr-166936-02 conclusion based on the facts and representations submitted we conclude that each fund has satisfied the requirements for our granting a reasonable extension of time to allow it to make the election under sec_855 accordingly each fund is granted an extension until date to make an election under sec_855 on its federal_income_tax return filed for its tax_year ended date this ruling is limited to providing an extension of time for filing a sec_855 election and does not provide relief from any liability incurred as a result of filing a late return except as specifically ruled upon herein we express no opinion concerning any federal excise or income_tax consequences relating to the facts herein under any other section of the code for example we express no opinion as to whether each fund in fact has satisfied all of the requirements of sec_855 and the regulations thereunder we also express no opinion as to whether each fund qualifies as a ric under subchapter_m part i of chapter of the code further no opinion is expressed as to whether each fund’s tax_liability is not lower in the aggregate for the year to which the regulatory election applies than fund’s tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax return involved the director's office will determine each fund’s tax_liability for the year involved if the director's office determines a fund’s liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel financial institutions products by ____________________________ sharon galm senior technician reviewer branch enclosures copy of this letter sec_6110 copy cc
